Name: Commission Regulation (EC) No 732/2001 of 11 April 2001 amending Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  processed agricultural produce;  trade policy;  economic geography;  information and information processing
 Date Published: nan

 Avis juridique important|32001R0732Commission Regulation (EC) No 732/2001 of 11 April 2001 amending Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sector Official Journal L 102 , 12/04/2001 P. 0034 - 0035Commission Regulation (EC) No 732/2001of 11 April 2001amending Regulation (EC) No 1498/1999 laying down rules for the implementation of Council Regulation (EEC) No 804/68 as regards communications between the Member States and the Commission in the milk and milk products sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 40 thereof,Whereas:(1) Commission Regulation (EC) No 1498/1999(3), as amended by Regulation (EC) No 1535/2000(4), provides, inter alia, for the transmission of data regarding the quantities of products for which import licences are issued under the various import arrangements.(2) Provision should also be made for sending such data regarding licences issued for imports under Commission Regulation (EC) No 2414/98 of 9 November 1998 laying down detailed rules for the application of the arrangements applicable to imports of milk products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 1150/90(5) and for imports from the countries of the western Balkans under Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(6), as amended by Regulation (EC) No 2563/2000(7).(3) Regulation (EC) No 1498/1999 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1498/1999 is amended as follows:(a) In the first paragraph of Article 7, the following points 6 and 7 are added: "6. not later than the 10th of each month for the previous month, the quantities of products covered by import licences issued under Commission Regulation (EC) No 2414/98(8), broken down by Combined Nomenclature (CN) code and by country of origin code (IDES computer code 6);7. not later than the 10th of each month for the previous month, the quantities of products covered by import licences issued under Council Regulation (EC) No 2007/2000(9), broken down by Combined Nomenclature (CN) code and by country of origin code (IDES computer code 6)."(b) The following Article 7a is inserted: "Article 7aMember States shall send the Commission by 31 May 2001 the data referred to in points 6 and 7 of the first paragraph of Article 7, broken down by month, for January, February and March 2001."Article 2This Regulation shall enter into force on 1 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 174, 9.7.1999, p. 3.(4) OJ L 175, 14.7.2000, p. 79.(5) OJ L 299, 10.11.1998, p. 7.(6) OJ L 240, 23.9.2000, p. 1.(7) OJ L 295, 23.11.2000, p. 1.(8) OJ L 299, 10.11.1998, p. 7.(9) OJ L 240, 23.9.2000, p. 1.